Citation Nr: 0705795	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  98-04 437	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).    

On January 17, 2006, the Board issued a decision which denied 
the veteran's claim for an increased disability rating in 
excess of 50 percent for post-traumatic stress disorder 
(PTSD).  Thereafter, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2006, the Court issued an order 
granting a Joint Motion for Remand (Joint Motion), and 
remanded the claim for compliance with the instructions in 
the Joint Motion.  The Joint Motion found deficiencies within 
the Board's January 2006 decision that precluded effective 
judicial review.  Under these circumstances, the Board finds, 
upon its own motion, that its prior decision in January 2006 
equates to a denial of due process and therefore must be 
vacated.  

Accordingly, in order to prevent any prejudice to the 
veteran, the January 2006 decision of the Board must be 
vacated in its entirety, and a new decision will be entered 
as if the January 2006 decision by the Board had never been 
issued.


ORDER

The January 17, 2006 decision of the Board is vacated.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

